By the Court.

McDonald J.
delivering the opinon.
We consider the damages given by the jury, in this case, high, under the evidence; but we do not consider them so excessive as to warrant the inference of partiality, prejudice, or corruption on the part of the jury who rendered the verdict, especially under the charge of the presiding Judge. The damages are laid in the declaration at two thousand dollars. The highest value of the house which had been *92torn down and removed, proven by any witness, was two hundred and fifty dollars; the lowest value from thirty to one hundred dollars. A verdict for two thousand dollars, under the evidence, would, in our judgment, have been excessive, and yet the Court charged the jury that if they shouldbelieve' the plaintiffs were entitled to exemplary damages, the law left it to their discretion “ to say what the amount should be, and they could find any amount they thought proper, provided they did not go beyond the amount claimed in the declaration.” We must suppose that this charge of the Court exerted an influence over the mind of the jury, as to the amount of damages, especially when they found a verdict for more than double the value of the property, proven by any witness. Believing that the charge of the Court was wrongs and to the injury of the party, we are bound to grant a new trial. In all other respects, we think the charge was unexceptionable, at least it was so in the opinion of two of the members of the Court.
Judgment reversed.